|

ine HY ye

AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) a : ° Page | of !

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America oO, JUDGMENT IN A CRIMINAL CASE
y, . (For Offenses Committed On or After November 1, £987)
Gustavo Villegas-Perez _ Case Number: 3:19-mj-23079 .

‘Carolyn L Oliver

. Defendant's Attorney

REGISTRATION NO. 06915508

_THE DEFENDANT:

pleaded guilty to count(s) 1 of Complaint

 

[1 was found guilty to count(s)

 

-after a plea of not guilty..
Accordingly, the defendant i is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
[(" The defendant has been found not guilty on count(s) _ a
CG Count(s) . dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
| of i O-

O TIME SERVED days

 

Assessment: $10 WAIVED Fine: WAIVED oo

mg Court recommends USMS, ICE. or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

L] Court recommerids defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments

_ imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court tand

United States Attomey of any material change t in the defendant's economic circumstances.

Friday, August 2, 2019

 

Date of Imposition of Sentence |

LEG _

HONORABLE BARRY M. KURREN
UNITED STATES MAGISTRATE JUDGE

Receivedy” SD iL]
DUSM ES

    

Clerk’s Office Copy a oe 3:19-mj-23079

&

y

 
